PER CURIAM.
For the reasons set out in the opinion this day rendered in the case of Scully v. United States, D.C., 70 Fed.Supp. 239, plaintiffs are entitled to recover in case No. 46462 the taxes and interest and penalties for the years 1936 to 1939, both inclusive, in the amount of $1,837.76, together with interest as provided by law, and they are also entitled to recover in case No. *26446463 taxes and interest and penalties from January 1, 1937, to September 30, 1943, both inclusive, in the amount of $2,076.45, together with interest as provided by law. Judgment for these amounts will be entered. It is so ordered.